Kellogg, J. (dissenting):
I dissent. I think clearly the crime was committed August thirtieth, as alleged. If not, the evidence is conclusive that it was committed at the same place August thirty-first. Under sections 280-293 of the Code of Criminal Procedure the particular date is no part of the offense, and need not be alleged.
In People v. Krank (110 N. Y. 488) the defendant was indicted for selling liquor on July third, Saturday. The proof showed the sale on the day following, Sunday. The conviction was held proper. (See, also, People v. Jackson, 111 N. Y. 362; People v. Davey, 179 id. 345, 349.)
Judgment of conviction reversed and new trial granted.